DETAILED ACTION
Status of the Application
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . Claims 1-6 are currently pending and have been examined in this application. This communication is the first action on the merits (FAOM).

Examiner’s Note
Examiner has cited particular paragraphs/columns and line numbers or figures in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested from the applicant, in preparing the responses, to fully consider the references in their entirety as potentially teaching all of part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner. Applicant is reminded that the Examiner is entitled to give the broadest reasonable interpretation to the language of the claims. Furthermore, the Examiner is not limited to Applicant’s definition which is not specifically set forth in the claims.

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. JP2019-131389, filed on 7/27/2020.

Claim Objections
Claims 1-6 are objected to because of the following informality: 
Claims 1-6 are objected to for using the limitation “capable of”. It has been held that the recitation that an element is “capable of” performing a function is not a positive limitation but only requires the ability to so perform. It does not constitute a limitation in any patentable sense. In re Hutchison, 69 USPQ 138. Applicants are requested to replace the limitation with a more positive language (e.g. “configured to” or the like).
Appropriate correction is required.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:

(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

“operation section” in claim 1, 2, and 6.
“communication section” in claim 1, 2, and 6.

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
The structure for “operation section” is disclosed as the “input devices 48” (¶ 45 of the specification as originally filed). Furthermore, “the input devices 48 include a steering wheel 48A…, an accelerator pedal 48…, and a brake pedal 48C” (¶ 45 of the specification as originally filed). 
The structure for “communication section” is disclosed as “the communication I/F 40E” which “corresponds to a communication section” (¶ 46 of the specifications as originally filed).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1, 2 and 6 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Hatakeyama (JP2006-301723A, a machine translation of which is included and relied upon below).  

With respect to claim 1, Hatakeyama discloses an operation section configured to receive operation by a remote operator conferred with operation authority to operate a vehicle capable of autonomous driving (Hatakeyama ¶ 19, “the operation information input from the operator A to the remote control unit 203a is transmitted to the vehicle 10a”);
a communication section configured to transmit, to the vehicle, operation information for remote driving based on the operation received by the operation section (Hatakeyama ¶ 16, “the transmission/reception unit 201 transmits the operation information output from the remote operation unit 203a to the automobile 10a”);
a memory; and a processor coupled to the memory, the processor being configured to (Hatakeyama ¶ 13, “remote operation center 20 is physically configured as a computer system with a communication interface with network 30”):
acquire biometric information regarding the remote operator (Hatakeyama ¶ 20, “the state acquisition units 204a to 204d are sensing units that have at least one sensor that acquires state data indicating various physical states such as pulse, blood pressure, electroencephalogram, movement of a line of sight, drinking, and awakening of the operators A to D while the operators A to D are performing remote control of the vehicles 10a to 10c”),
determine whether or not a compromised state, in which operation of the vehicle by the remote operator is compromised, has arisen based on the acquired biometric information (Hatakeyama ¶ 21, “the state determination unit 205 is a portion that determines whether or not the operators A to C (including the operator D if the operator D is operating) can continue the operation of the vehicles 10a to 10c based on the state data output from the state acquisition units 204a to 204d”), and
transfer operation authority of the vehicle to another remote operator in a case in which the compromised state has been determined to have arisen (Hatakeyama ¶ 24, “when the operator A to C is being operated and one of the operators A to C becomes unable to continue driving, the steering switching unit 207 instructs the transmitting/receiving unit 201 to switch the steering. On the basis of this instruction, the transmission/reception unit 201 switches the display units 202a to 202c and the remote control units 203a to 203c corresponding to the operator who has become unable to continue driving, to the display unit 202d and the remote control unit 203d”).

With respect to claim 2, Hatakeyama further discloses an operation section configured to receive operation by a remote operator conferred with operation authority to operate a vehicle capable of autonomous driving (Hatakeyama ¶ 19, “the operation information input from the operator A to the remote control unit 203a is transmitted to the vehicle 10a”);
a communication section configured to transmit, to the vehicle, operation information for remote driving based on the operation received by the operation section (Hatakeyama ¶ 16, “the transmission/reception unit 201 transmits the operation information output from the remote operation unit 203a to the automobile 10a”);
a memory; and a processor coupled to the memory, the processor being configured to (Hatakeyama ¶ 13, “remote operation center 20 is physically configured as a computer system with a communication interface with network 30”):
determine whether or not a compromised state, in which operation of the vehicle by the remote operator is compromised, has arisen based on the operation information (Hatakeyama ¶ 21, “The state determination unit 205 is a portion that determines whether or not the operators A to C (including the operator D if the operator D is operating) can continue the operation of the vehicles 10a to 10c based on the state data output from the state acquisition units 204a to 204d”), and
transfer operation authority of the vehicle to another remote operator in a case in which the compromised state has been determined to have arisen (Hatakeyama ¶ 24, “when the operator A to C is being operated and one of the operators A to C becomes unable to continue driving, the steering switching unit 207 instructs the transmitting/receiving unit 201 to switch the steering. On the basis of this instruction, the transmission/reception unit 201 switches the display units 202a to 202c and the remote control units 203a to 203c corresponding to the operator who has become unable to continue driving, to the display unit 202d and the remote control unit 203d”).

With respect to claim 6, Hatakeyama discloses a plurality of operation devices capable of remotely operating a vehicle that is capable of autonomous driving (Hatakeyama ¶ 13, “The remote operation center 20, as a functional component, is … a remote operation unit 203a, 203b, 203c, 203d”);
the vehicle, the vehicle being capable of being remotely driven based on operation information received from one of the operation devices (Hatakeyama ¶ 19, “The remote control units 203a to 203d are portions that receive the operation information input by the operators A to D that have confirmed the image data and the audio data around the vehicles 10a to 10c displayed on the display units 202a to 202d to operate the vehicles 10a to 10c”); and
a server (Hatakeyama ¶ 13, “Remote operation center 20 is physically configured as a computer system with a communication interface with network 30”) connected to the plurality of operation devices (Hatakeyama Fig. 1, network 30 in connection with vehicles 10a, 10b, and 10c) and to the vehicle so as to be capable of communicating with the plurality of operation devices and the vehicle, wherein: each of the plurality of operation devices includes:
an operation section configured to receive operation by a remote operator conferred with operation authority to operate the vehicle that is capable of autonomous driving (Hatakeyama ¶ 19, “the operation information input from the operator A to the remote control unit 203a is transmitted to the vehicle 10a”), and
a communication section configured to transmit, to the vehicle, operation information for remote driving based on the operation received by the operation section (Hatakeyama ¶ 16, “the transmission/reception unit 201 transmits the operation information output from the remote operation unit 203a to the automobile 10a”); and
the server includes: a memory; and a processor coupled to the memory (Hatakeyama ¶ 13, “remote operation center 20 is physically configured as a computer system with a communication interface with network 30”), the processor being configured to:
acquire biometric information regarding the remote operator (Hatakeyama ¶ 20, “the state acquisition units 204a to 204d are sensing units that have at least one sensor that acquires state data indicating various physical states such as pulse, blood pressure, electroencephalogram, movement of a line of sight, drinking, and awakening of the operators A to D while the operators A to D are performing remote control of the vehicles 10a to 10c”),
determine whether or not a compromised state in which operation of the vehicle by the remote operator is compromised has arisen based on the acquired biometric information (Hatakeyama ¶ 21, “the state determination unit 205 is a portion that determines whether or not the operators A to C (including the operator D if the operator D is operating) can continue the operation of the vehicles 10a to 10c based on the state data output from the state acquisition units 204a to 204d”), and
transfer operation authority of the vehicle to another remote operator in a case in which the compromised state has been determined to have arisen (Hatakeyama ¶ 24, “when the operator A to C is being operated and one of the operators A to C becomes unable to continue driving, the steering switching unit 207 instructs the transmitting/receiving unit 201 to switch the steering. On the basis of this instruction, the transmission/reception unit 201 switches the display units 202a to 202c and the remote control units 203a to 203c corresponding to the operator who has become unable to continue driving, to the display unit 202d and the remote control unit 203d”).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 3-5 are rejected under 35 U.S.C. 103 as being unpatentable over Hatakeyama in further in view of Majumdar et al. (US 2018/0196427 A1, hereinafter “Majumdar”).
With respect to claim 3, Hatakeyama does not disclose the processor is further configured to hand back operation authority of the vehicle to the vehicle in a case in which another remote operator capable of remotely driving the vehicle is not available when the compromised state has been determined to have arisen.
However, Majumdar, in the same field of invention teaches the processor is further configured to hand back operation authority of the vehicle to the vehicle (Majumdar ¶ 55, “vehicle controller initiates a transition of driving control of the vehicle”) in a case in which another remote operator (Majumdar Fig. 4, remote human 420) capable of remotely driving the vehicle is not available when the compromised state has been determined to have arisen (Majumdar ¶ 55, “detection that the first vehicle driving control entity is more suitable to drive the vehicle (e.g., the predicted driving performance level from block 500 rises above a threshold, an actual or predicted driving performance of the second vehicle driving control entity drops below a threshold, the second vehicle driving control entity becomes unavailable, etc.)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Majumdar into the invention of Hatakeyama because one of ordinary skill in the art would be motivated to allow the most suitable entity to drive the vehicle (see at least Majumdar ¶ 55).

With respect to claim 4, Hatakeyama does not disclose wherein the processor is capable of acquiring change instruction information in which an occupant of the vehicle instructs a change in remote operator; and
is configured to transfer operation authority of the vehicle to the other remote operator or to hand back operation authority of the vehicle to the vehicle in a case in which the change instruction information has been acquired.
However, Majumdar, in the same field of invention teaches wherein the processor is capable of acquiring change instruction information in which an occupant of the vehicle instructs a change (Majudar ¶ 55, “manual request from a user”) in remote operator (Majumdar ¶ 55, “controller initiates a transition of driving control of the vehicle from the second vehicle driving control entity to the first vehicle driving control entity”); and
is configured to transfer operation authority of the vehicle to the other remote operator or to hand back operation authority of the vehicle to the vehicle (Majumdar ¶ 55, “controller initiates a transition of driving control of the vehicle from the second vehicle driving control entity to the first vehicle driving control entity”) in a case in which the change instruction information has been acquired.
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Majumdar into the invention of Hatakeyama because one of ordinary skill in the art would be motivated to allow the most suitable entity to drive the vehicle (see at least Majumdar ¶ 55).

With respect to claim 5, Hatakeyama further discloses a plurality of operation devices according to claim 1 (Hatakeyama ¶ 13, “The remote operation center 20, as a functional component, is a transmission/reception unit 201, a display unit 202a, 202b, 202c, 202d, and a remote operation unit 203a, 203b, 203c, 203d. This device is provided with a state acquisition unit 204a ,204b ,204c ,204d (state acquisition means), a state determination unit 205 (state determination means), an alternation determination unit 206, a steering switching unit 207 (steering switching means), and an operator call unit 208”); and
the vehicle, the vehicle being capable of being remotely driven based on operation information received from one of the operation devices (Hatakeyama ¶ 9, “allowing an operator (a driver) to operate an automobile 10a, 10b, 10c (a mobile unit) on behalf of a user as needed and to move to a predetermined destination”), wherein:
in a case in which the processor has transferred operation authority to the other remote operator, the vehicle executes remote driving based on operation information received from an operation device operated by the other remote operator (Hatakeyama ¶ 24, “when the operator A to C is being operated and one of the operators A to C becomes unable to continue driving, the steering switching unit 207 instructs the transmitting/receiving unit 201 to switch the steering. On the basis of this instruction, the transmission/reception unit 201 switches the display units 202a to 202c and the remote control units 203a to 203c corresponding to the operator who has become unable to continue driving, to the display unit 202d and the remote control unit 203d.”), and
Hatakeyama does not disclose in a case in which the processor has handed back operation authority to the vehicle, the vehicle switches from executing remote driving to executing autonomous driving.
However, Majumdar, in the same field of invention teaches in a case in which the processor has handed back operation authority to the vehicle, the vehicle switches from executing remote driving to executing autonomous driving (Majumdar ¶ 98, “embodiments may be directed to transitions (or handoffs) between any type of vehicle driving control entity (e.g., a local or remote UE, a remote server, a remote human driver, etc.)”).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have incorporated the teachings of Majumdar into the invention of Hatakeyama because one of ordinary skill in the art would be motivated to allow the most suitable entity to drive the vehicle (see at least Majumdar ¶ 55).

Conclusion
	The prior art made of record and not relied upon, which is considered pertinent to applicant’s disclosure, is listed on the attached form PTO-892.

	Chiba (US 20180208211 A1) teaches a user interface unit alternately designates an automatic switching mode, a manual-on mode, and a manual-off mode.
	Park (US 20180074490 A1) teaches a vehicle remote control device and system, and a method for remote driving.	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to RYAN LEONG whose telephone number is (571)272-3396. The examiner can normally be reached Monday - Friday from 9:00 am to 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JOHN OLSZEWSKI can be reached on (571)272-2706. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/R.S.L./Examiner, Art Unit 3669                                                                                                                                                                                                        
/NAVID Z. MEHDIZADEH/Acting Supervisory Patent Examiner of Art Unit 3669